Order, Supreme Court, New York County (Debra A. James, J.), entered April 8, 2009, which, to the extent appealable, denied defendant’s motion to renew his prior motion to compel the deposition of plaintiff Chun Yee Yung, also known as Sunny Yung, unanimously affirmed, with costs.
Having deposed two of the corporate plaintiffs three principals, defendant failed to make the requisite “detailed showing” of the necessity of taking the additional deposition of Sunny Yung (see Alexopoulos v Metropolitan Transp. Auth., 37 AD3d 232 [2007]; Tolliver v New York City Hous. Auth., 225 AD2d 412 [1996]; Colicchio v City of New York, 181 AD2d 528 [1992]). De*470spite his own presence during the discussions concerning the subject real estate transaction, defendant failed to refute the deposed principals’ testimony that Sunny Yung attended the closing only as an observer and was not involved in the transaction. Concur—Gonzalez, P.J., Sweeny, Richter, Abdus-Salaam and Román, JJ.